ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/27/22 wherein claims 1, 10, and 11 were amended.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/27/22 to the rejection of claims 1-9 made by the Examiner under 35 USC 112 (first and second paragraphs) have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejection.  Therefore, the said rejections are hereby WITHDRAWN.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joohee Lee on July 5, 2022.
The application has been amended as follows.
Replace claim 1 with the following.
		1.	(Currently Amended)  A method of producing a labeled biomolecule, fluorescent dye, or nanoparticle compound wherein the labeled biomolecule, fluorescent dye, or nanoparticle compound has a structure of Formula (III),

    PNG
    media_image1.png
    124
    249
    media_image1.png
    Greyscale
,
		the method comprising:
	reacting a cyclooctyne compound having a structure of formula (I),

    PNG
    media_image2.png
    144
    194
    media_image2.png
    Greyscale
 , with a quinone compound having a structure of formula (II):
	
    PNG
    media_image3.png
    144
    319
    media_image3.png
    Greyscale
,
	wherein:
		Z is selected from the group consisting of a biomolecule, a fluorescent dye, or a nanoparticle; b is 0 or an integer from 1 to 10; L is CH2, -COO-, or -CONH-; and M is a radioisotope.

	Cancel claims 10-13.
ALLOWABLE CLAIMS
Claims 1-9 are allowable over the prior art of record.  As the record indicates, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the method of generating a labeled biomolecule, fluorescent dye, or a nanoparticle compound  wherein the labeled biomolecule, fluorescent dye, or nanoparticle compound has the structure  
    PNG
    media_image1.png
    124
    249
    media_image1.png
    Greyscale
 as set forth in independent claim 1.    The closest art is that of Borrmann et al (Bioconjugate Chemistry, 2015, Vol. 26, pages 257-261) which discloses structurally similar compounds.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 6, 2022